People v Hosannah (2021 NY Slip Op 04667)





People v Hosannah


2021 NY Slip Op 04667


Decided on August 11, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2016-11750
 (Ind. No. 1722/13)

[*1]The People of the State of New York, respondent,
vDavid Hosannah, appellant.


David L. Hosannah, named herein as David Hosannah, Ossining, NY, appellant pro se.
Joyce A. Smith, Acting District Attorney, Mineola, NY (Kevin C. King and John B. Latella of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 24, 2019 (People v Hosannah, 178 AD3d 1074), affirming a judgment of the Supreme Court, Nassau County, rendered September 28, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court